 





 



 



 




 



RECEIVABLES PURCHASE AGREEMENT
 
dated 19 November 2007
 
between
 

ArvinMeritor CVS Axles France

as Seller
 
and
 

VIKING ASSET PURCHASER No 7 IC
an incorporated cell of Viking Global Finance ICC

as Purchaser
 
and
 
CITICORP TRUSTEE COMPANY LIMITED
as Programme Trustee



     





Table of Contents





1.

DEFINITIONS AND CONSTRUCTION………………………………………………………………......

 

1

2.

PURCHASE AND SALE……………………………………………………………………………………

 

10

3.

CONDITIONS PRECEDENT TO INITIAL PURCHASE………………………………………………….

 

11

4.

ADDITIONAL PURCHASERS……………………………………………………………………………..

 

11

5.

PAYMENTS TO THE PURCHASER, ETC………………………………………………………………...

 

12

6.

REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS………………………………………

 

12

7.

REMEDIES FOR UNTRUE REPRESENTATION, ETC…………………………………………………

 

15

8.

FURTHER ASSURANCE……………………………………………………………………………………

 

16

9.

NOTICES……………………………………………………………………………………………………..

 

16

10.

ASSIGNMENT AND SUPPLEMENTS…………………………………………………………………….

 

17

11.

AMENDMENTS AND MODIFICATIONS……………………………………………………………….

 

17

12.

RIGHTS CUMULATIVE, WAIVERS……………………………………………………………………….

 

17

13.

APPORTIONMENT………………………………………………………………………………………….

 

18

14.

PARTIAL INVALIDITY…………………………………………………………………………………….

 

18

15.

CONFIDENTIALITY…………………………………………………………………………………………

 

18

16.

NO OBLIGATIONS OR LIABILITIES……………………………………………………………………..

 

19

17.

CHANGE OF PROGRAMME TRUSTEE…………………………………………………………………..

 

19

18.

NO LIABILITY AND NO PETITION……………………………………………………………………….

 

20

19.

LIMITED RECOURSE………………………………………………………………………………………..

 

20

20.

GOVERNING LAW AND JURISDICTION………………………………………………………………

 

20

21.

TERMINATION………………………………………………………………………………………………

 

21





SCHEDULE 1 Eligibility Criteria
SCHEDULE 2 Conclusion of purchase – offer and acceptance, purchase price and
perfection
SCHEDULE 3 Representations, warranties and undertakings
SCHEDULE 4 Form of Accession Letter
SCHEDULE 5 Form of solvency certificate



This receivables purchase agreement (the “Agreement”) is made on 19 November
2007 between:



(1)     Arvinmeritor cvs axles france, a company incorporated under the laws of
the France (reg. no. [ ]) having its registered office at 36 rue du Lyonnais,
FR-69800 St Priest, France (the “Seller”);



(2)     VIKING ASSET PURCHASER No 7 IC (registration no. 92607), an incorporated
cell of VIKING GLOBAL FINANCE ICC, an incorporated cell company incorporated
under the laws of Jersey having its registered office at Ogier, Whitely
Chambers, Don Street, St Helier , Jersey JE4 9WG, Channel Islands (the “Initial
Purchaser”); and



(3)     CITICORP TRUSTEE COMPANY LIMITED, acting through its office at 14th
Floor, Citigroup Centre, Canada Square, Canary Wharf, London E14 5LB (the
“Programme Trustee” which expression shall include such person and all other
persons for the time being acting as the security trustee or trustees pursuant
to the Master Security Trust Deed).







1. 

DEFINITIONS AND CONSTRUCTION

 








1.1

Definitions     

 






In this Agreement the following terms have the following meanings:



                   “Accession Letter” means a document substantially in the form
set out in Schedule 4 hereto.



“Acceptance” means an acceptance issued by the Purchaser to the Seller through
the PrimeRevenue System or in any other form acceptable to the Accounts
Administrator in response to an Offer.



                  “Accounts” means bank accounts number *********1 with Nordea
Bank AB (publ), and all such other accounts as may from time to time be in
addition thereto or substituted therefore in accordance with the relevant
Transaction Documents (including but not limited to all and any Operating
Account as such term is defined in the Masters Definitions Schedule).



“Accounts Administrator” means Structured Finance Servicer A/S acting through
its office at Copenhagen and any person appointed as accounts administrator in
respect of inter alia the Transaction under the Master Accounts Administration
Agreement.
 

“Accounts Pledge Agreement” means the pledge agreement(s) over the Accounts
dated 12 June 2006 entered into or to be entered into by or on behalf of a
Purchaser and the Programme Trustee.
 
“Additional Purchaser” means each incorporated cell of Viking Global Finance IC
and each company within the Nordea Bank group that agrees to be bound by the
terms and conditions of this Agreement by executing an Accession Letter.



“Aggregate Euro Outstanding Amount” means, at any time, the aggregate of the
Euro Outstanding Amount of all of the Purchased Receivables in relation to the
relevant Purchaser relating to the Transaction at that time.



“Aggregate Outstanding Amount” means, at any time, the aggregate of the
Outstanding Amount of all the Purchased Receivables at that time.



“Available Facility” means, in respect of each Purchaser and in relation to the
Transaction, on any day, the lesser of; (a) the Total Commitments in relation to
such Purchaser; and (b) the Borrowing Base in relation to such Purchaser, less
the Face Amount of outstanding Notes, Overdraft Advances and Loans in relation
to the relevant Purchaser. For the purpose of calculating the Available Facility
on any day, any Notes, Loans or Overdraft Advances due to be repaid on such day
shall be deemed to have been repaid.



“Banks” means the financial institutions listed as banks in Part 1 of Schedule 1
of the relevant Liquidity Facility Agreement.
 

"Borrowing Base" means, in respect of each Purchaser which is, or which becomes
a party to this Agreement in respect of the Transaction,, on any day, the
aggregate of: (a) Aggregate Euro Outstanding Amount; (b) any Collections
received or payable in relation to the Transaction, in each case either by the
Seller or the Accounts Administrator which have not been remitted or paid to the
Purchaser on any relevant Purchased Receivable and that have not been utilised
either to purchase Receivables under this Agreement or to repay the Notes; (c)
an amount equal to any insufficiency in available funds necessary for a
Purchaser to pay the Face Amount of the Notes in relation to that Purchaser and
all amounts ranking pari passu with or senior to such Notes including those
arising as the result of any difference between the spot and forward rates under
any currency hedging agreement entered into by the Purchaser in accordance with
the Master Accounts Administration Agreement; and (d) accrued legal and other
fees, costs and expenses incurred by the relevant Purchaser in connection with
the Transaction Documents.



“Business Day” means a day on which banks are open in Copenhagen, Stockholm,
Jersey and London for the transaction of business of the nature required by the
Transaction Documents.
 

“Calculation Date” means the Purchase Date provided that if such day is not a
Business Day it shall be the next Business Day following such day.
 
“CMSAs” means the Renault CMSA and any other Customer Managed Service Agreement
entered into between a Permitted Obligor and PrimeRevenue, and “CMSA” means any
of them.
 

“Collections” means the aggregate of all amounts paid by the relevant obligors
in respect of any and all Purchased Receivables relating to a Purchaser plus any
amounts payable to such Purchaser by the Seller but not yet paid to such
Purchaser following settlement of the final amount of any claim under any of the
warranties, covenants and indemnities contained in this Agreement.



“Commitment” means: (a) in relation to a Bank which is a Bank on the date of the
relevant Liquidity Facility Agreement, the amount set opposite its name in
Schedule 1 of the relevant Liquidity Facility Agreement and the amount of any
other Bank’s Commitment acquired by it under the relevant Liquidity Facility
Agreement; and (b) in relation to a Bank which becomes a Bank after the date of
the relevant Liquidity Facility Agreement, the amount of any other Bank’s
Commitment acquired by it under the relevant Liquidity Facility Agreement, to
the extent not cancelled, reduced or transferred under the relevant Liquidity
Facility Agreement.

“CP Programme” means the EUR 2,000,000,000 multi-currency asset-backed
commercial paper programme for the issue of commercial paper notes established
by the Issuer.
 

“Defaulted Receivable” means a Purchased Receivable in respect of which there is
a Permitted Obligor Default.
 

“Delinquent Receivable” means, at any time, a Receivable in respect of which all
or any part of the Outstanding Amount is not paid on its due date.

“Eligibility Criteria” means the eligibility criteria in respect of the
Purchased Receivables set out in Schedule 1 of this Agreement.
 

“EURIBOR” means: (a) the rate per annum which appears on Page EURIBOR01 on the
Reuters Screen; or (b) if no such rate appears, the arithmetic mean (rounded
upward to four decimal places) of the relevant offered rates which appear on the
relevant page (if any) on the Telerate Screen; or (c) if no such rate appears on
the Telerate Screen and one only or no offered rate appears on the relevant page
of the Reuters Screen or there is no relevant page on the Reuters Screen, the
arithmetic mean (rounded upward to four decimal places) of the rates quoted by
the Reference Banks to leading banks in the European interbank market, at or
about 11.00 a.m. Copenhagen time on the applicable Calculation Date for the
offering of euro deposits for the relevant period.
 

“euro” or “EUR” or means the single currency of any member state of the European
Union that adopts or has adopted the euro as its lawful currency in accordance
with legislation of the European Community relating to Economic and Monetary
Union.
 

“Euro Outstanding Amount” means, in relation to any Purchased Receivable, the
Outstanding Amount of such Purchased Receivable converted into euro at the
Foreign Exchange Rate in respect of such Purchased Receivable.



“Face Amount” means the face amount in respect of the Notes or the Receivables,
as the case may be.

“FI Agreement” means the financial institution agreement dated 12 June 2006 and
entered into between the Initial Purchaser and PrimeRevenue.

“Financial Indebtedness” means (i) moneys borrowed, (ii) finance or capital
leases, (iii) receivables sold or discounted (other than on a non-recourse
basis), (iv) other transactions having the commercial effect of a borrowing, (v)
the marked to market value of derivative transactions entered into in connection
with protection against or benefit from fluctuation in any rate or price, (vi)
counter-indemnity obligations in respect of guarantees or other instruments
issued by a bank or financial institution, and (vii) liabilities under
guarantees or indemnities for any of the obligations referred to in items (i) to
(vi).

“Foreign Exchange Rate” means for any Purchased Receivable, the rate at which
Swedish Kronor are to be exchanged into euro pursuant to any foreign exchange
agreement entered into in respect of such Purchased Receivable on or about the
Purchase Date in respect of such Purchased Receivable.



“Funding Costs” means the aggregate interest accrued on (i) the Notes (paid or
to be paid) and (ii) any debt incurred by the Purchaser for the purpose of
financing the acquisition of the Purchased Receivables (paid or to be paid). For
the avoidance of doubt “to be paid” in relation to (i) and (ii) shall mean for
the period up and till the date when the relevant debt may be repaid without any
penalty, break cost or fee.
 

                   “Incorporated Cell” means each incorporated cell of Viking
Global Finance ICC.

“Initial L/C Bank” means Nordea Bank Danmark A/S under the Standby Letter of
Credit Agreement.
 
“Initial Purchaser” means Viking Asset Purchaser No 7 IC.



“Issuer” means Viking Asset Securitisation Limited, a company incorporated in
Jersey with limited liability, having its registered office at Ogier, Whitely
Chambers, Don Street St Helier , Jersey JE4 9WG, Channel Islands.
 

“Issuer Security Trust Deed” means the issuer security trust deed dated 1 March
2000 between the Issuer and the Programme Trustee as amended and restated by a
deed dated 18 July 2003 between the Issuer and the Programme Trustee.



“L/C Bank” means Nordea Bank AB (publ) under the Standby Letter of Credit
Agreement.
 

“Liquidity Coverage Condition” is met if, in respect of each Purchaser, on any
day, the aggregate outstanding amount of the Notes in respect of such Purchaser
(in each case, where such Notes are not denominated in euro, converted into euro
at the rate of exchange between euro and the relevant currency under the
relevant hedging agreement entered into in connection with such Notes)
(excluding for this purpose any Notes to be redeemed on such date of
determination) plus the Euro Equivalent (as such term is defined in the Master
Definitions Schedule) amount of any outstanding drawings under the Liquidity
Facility and the Overdraft Facility in each case attributable to the Purchaser
in relation to the Transaction, plus any interest accrued or to accrue in
respect of such drawings is not greater than the lesser of (i) the part of the
Total Commitments in respect of such Purchaser and (ii) the Borrowing Base in
respect of such Purchaser, in each case less an amount equal to twenty five (25)
per cent of the Senior Fees Provision (as such term is defined in the Master
Definitions Schedule), if any in respect of such Purchaser in relation to the
Transaction.
 

“Liquidity Facility” means the liquidity facility under the relevant Liquidity
Facility Agreement.
 

“Liquidity Facility Agreement” means each liquidity facility agreement entered
into in relation to inter alia the Transaction between relevant Purchaser,
Nordea Bank Danmark A/S as Agent and the Banks, including the liquidity facility
agreement dated 12 June, 2006 between the Initial Purchaser, Nordea Bank Danmark
A/S as Agent and the Banks.
 

“Loan” means the aggregate of the principal amount of each borrowing by each
Purchaser under the relevant Liquidity Facility Agreement or the principal
amount outstanding of that borrowing attributable to the Transaction.

                  “Margin” shall be as set out in the fee letter entered into
between Initial Purchaser and the Seller on or about the date hereof.



“Master Account Administrator” means Nordea Bank Danmark A/S as Master Account
Administrator under the Master Accounts Administration Agreement.



“Master Accounts Administration Agreement” means the accounts administration
agreement dated 12 June, 2006 between inter alia Nordea Bank Danmark A/S, Nordea
Bank AB (publ), the Accounts Administrator and the Programme Trustee inter alia
in relation to the Transaction.
 
“Master Definitions Schedule” means the masters definitions schedule dated on or
about the date hereof and signed for the purpose of identification by, inter
alia, the Initial Purchaser, Nordea Bank AB (publ), the Issuer and Nordea Bank
Danmark A/S.



“Master Overdraft Facility Agreement” means the overdraft facility agreement
dated 12 June, 2006 between inter alia the Initial Purchaser and the Overdraft
Bank (as defined therein) in relation inter alia to the Transaction.
 

“Master Security Trust Deed” means the security trust deed dated 12 June, 2006
between the Initial Purchaser and the Programme Trustee inter alia in relation
to the Transaction, as supplemented by a supplemental security trust deed.



“Moody’s” means Moody’s Investors Service Limited and includes any successor to
its rating business.



“Non-Defaulted Receivables” means Purchased Receivables in relation to the
relevant Purchaser for which there has not been any default in payment from the
relevant Permitted Obligors.
 

“Notes” means commercial paper notes issued by Viking Asset Securitisation
Limited in relation to this Transaction on behalf of the Purchasers and includes
the commercial paper notes represented by a Note in global form.
 

“Offer” means an irrevocable offer from the Seller to the Purchaser for the sale
of Receivables and given by the Seller to the Purchaser through the PrimeRevenue
System or in any other form acceptable to the Accounts Administrator and “to
Offer” and “Offered” shall have the corresponding meaning.
 

“Outstanding Amount” means at any time in respect of any Receivable or Purchased
Receivable, the total amount due and owing by the relevant Permitted Obligor at
that time in respect of the relevant Receivable or Purchased Receivable. For the
avoidance of doubt, the Outstanding Amount for any Purchased Receivable shall
not be reduced by virtue of any set off or counterclaim which reduces the amount
recoverable in respect of the that Purchased Receivable.
 

“Overdraft Advance” means, save as otherwise provided herein, an advance (as
from time to time reduced by repayment) made or to be made by the Overdraft Bank
(as defined in the Master Overdraft Facility Agreement) under Clause 4 of the
Master Overdraft Facility Agreement and attributable to the Transaction.
 

“Overdraft Facility” means the overdraft facility relating inter alia to the
Transaction and made to the relevant Purchaser under the Master Overdraft
Facility Agreement.



“Permitted Currency” means EUR.
 

“Permitted Obligors” means Renault Trucks SAS and any other company within the
Volvo group that has entered into a Customer Managed Service Agreement (in all
material respects corresponding to the CMSAs) with PrimeRevenue and that has
been approved in writing by the Accounts Administrator.
 

“Permitted Obligor Default” means, at any time, when a Permitted Obligor is
unable to pay its debts as they fall due or against whom any administration,
insolvency, bankruptcy or liquidation or similar procedures have been
instituted.



“PrimeRevenue” means PrimeRevenue, Inc. a company incorporated under the laws of
the state of Delaware having its registered office at 1349 West Peachtree St.,
Suite 900, Atlanta, GA, USA.
 

“PrimeRevenue System” means the system for the sale and transfer of receivables
as more particularly described in the CMSAs, the Supplier Agreement and the FI
Agreement.



“Programme Trustee” means CitiCorp Trustee Company Limited or such other person
so designated in accordance with the Issuer Security Trust Deed.



“Purchase Date” means each date upon which a sale and purchase of Receivables is
concluded pursuant to Clause 2.2 of this Agreement.



“Purchase Price” means the aggregate Receivables Purchase Price paid or to be
paid by the relevant Purchaser to the Seller in respect of Purchased Receivables
on a particular Settlement Date.
 

“Purchased Receivables” means all Receivables which are the subject of any sale
and purchase (or any purported sale and purchase) pursuant to Clause 2.2 of this
Agreement and any other Receivables in respect of which the Receivables Purchase
Price has been paid or will be paid by the relevant Purchaser to the Seller.
 

“Purchaser” means the Initial Purchaser and all Additional Purchasers.
 

“Rating Agencies” means Moody’s and S&P and “Rating Agency” means any one of
them.



“Receivable” means any receivable (inclusive of VAT applied thereon) owed to the
Seller in the ordinary course of business by any Permitted Obligor including all
rights of the Seller pertaining to such Receivable (defined as “Payment
Obligation” in the respective CMSA) in accordance with the respective CMSA,
including but not limited to all the Seller’s rights under Section 18(f) of the
respective CMSA.
 

“Receivables Purchase Price” shall be calculated as follows: FA - (FA x IR /
(360/DM)); where

                                            

                                             DM= actual number of days to and
including the relevant maturity date 
                                             FA = the Face Amount of the
Receivable

IR = means the applicable interest rate being EURIBOR three (3) months plus the
Margin.



“Records” means: (a) all files, correspondence, notes of dealing and other
documents, books, books of account, registers, records and other information;
and (b) all computer tapes, discs, computer programmes, data processing software
and related property rights, owned by or under the control and disposition of
the Seller, in each case only to the extent relating to the Purchased
Receivables.
 

“Reference Banks” means a minimum of four of the banks (including, in each case,
Nordea Bank AB (publ)) which quote rates for the offering of deposits in euro to
leading banks in the European interbank market for the relevant period
immediately prior to the time set out in the definition of EURIBOR on the
applicable Calculation Date.
 
“Renault CMSA” means the Customer Managed Service Agreement entered or to be
entered into between Renault Trucks SAS and PrimeRevenue, pursuant to which the
Seller is defined as a Supplier.



“S&P” or “Standard & Poor’s” means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., and any successor company of such
rating business.



“Security Interest” means any mortgage, charge, floating charge, assignment or
assignation by way of security, lien, pledge, hypothecation, right of set-off
(or analogous right), retention of title, flawed asset or blocked-deposit
arrangement or any other encumbrance or security interest or security
arrangement whatsoever created or arising under any relevant law or any
agreement or arrangement having the effect of or performing the economic
function of conferring security howsoever created or arising.



“Seller” means ArvinMeritor CVS Axles France in its capacity as seller under
this Agreement and not in any other capacity.



“Seller Potential Suspension Event” means any event which, with the giving of
notice and/or lapse of time and/or making of any determination and/or any
certification, would constitute a Seller Suspension Event.



“Seller Suspension Event” means any of the following events:

(a)     Failure to pay: The Seller fails to pay any amount due under this
Agreement or the Supplier Agreement on the due date or on demand in writing, if
so payable, unless payment is made within three (3) Business Days of such due
date or demand.

(b)     Failure to perform other obligations: The Seller fails to observe or
perform any of its other material obligations under this Agreement or the
Supplier Agreement or under any undertaking or arrangement entered into in
connection therewith and, in the case of a failure capable of being remedied,
within ten (10) days after receipt by the Seller of a request in writing from
the relevant Purchaser (acting through the Accounts Administrator), that the
same be remedied, it has not been remedied to the Purchaser’s (acting through
the Accounts Administrator) reasonable satisfaction.

(c)     Representations, warranties or statements proving to be incorrect: Any
representation, warranty or statement which is made (or deemed or acknowledged
to have been made) by the Seller under this Agreement or the Supplier Agreement
or which is contained in any certificate, statement or notice provided by the
Seller under or in connection with this Agreement or the Supplier Agreement
proves to be incorrect to an extent which, in the reasonable opinion of the
Accounts Administrator, is likely to affect the ability of the Seller to perform
its obligations under any of the Transaction Documents to which it is a party in
a manner which is material and adverse in the context of the Transaction or
which is likely materially and adversely to affect the collectability of the
Purchased Receivables or any of them.

(d)     Provisions becoming unenforceable: Any provision of any of the
Transaction Documents  to which the Seller is a party is or becomes, for any
reason, invalid or unenforceable and for so long as such provision remains
invalid and unenforceable to an extent which, in the reasonable opinion of the
Accounts Administrator, is likely materially and adversely to affect the ability
of the Seller (acting in any capacity under any of the Transaction Documents to
which it is a party) to perform its obligations under any of the Transaction
Documents to which it is a party in a manner which is material and adverse in
the context of the Transaction or which is likely to materially and adversely
affect the collectability of the Purchased Receivables or any of them.

(e)     Suspension or expropriation of business operations: The Seller changes,
suspends or threatens to suspend a substantial part of the present business
operations which it now conducts directly or indirectly, or any governmental
authority expropriates all or a substantial part of its assets and the result of
any of the foregoing is, in the reasonable opinion of the Accounts
Administrator, likely to affect the ability of the Seller to observe or perform
its obligations under any of the Transaction Documents to which it is a party in
a manner which is material and adverse in the context of the Transaction or
which is likely to materially and adversely affect the collectability of the
Purchased Receivables or any of them.

(f)     Enforcement by creditors: Any form of execution or arrest is levied or
enforced upon or sued out against all and any of the Seller’s assets and is not
discharged within twenty (20) days of being levied, or any Security Interest
which may for the time being affect any material part of its assets becomes
enforceable and steps are lawfully taken by the creditor to enforce the same. No
Seller Suspension Event will occur under this paragraph (f) if the aggregate
amount of the claim enforced is less than EUR 1,000,000 or the equivalent in any
other currency.

(g)     Arrangement with Creditors: The Seller proposes or makes any arrangement
or composition with, or any assignment or trust for the benefit of, its
creditors generally involving (not necessarily exclusively) indebtedness which
the Seller would not otherwise be able to repay or service in accordance with
the terms thereof.

(h)     Winding-up: A petition is presented (unless contested in good faith and
discharged or stayed within twenty (20) days) or a meeting is convened for the
purpose of considering a resolution or other steps are taken for the winding up
of the Seller (other than for the purposes of and followed by a solvent
reconstruction previously approved in writing by the Accounts Administrator and
the Programme Trustee (such approval not to be unreasonably withheld or
delayed), unless during or following such reconstruction the Seller becomes or
is declared to be insolvent).



“Settlement Date” means, in respect of a Purchased Receivable, the first (1st)
Business Day after the relevant Calculation Date.



“Standby Letter of Credit Agreement” means the standby letter of credit
agreement dated 28 May, 2001 between Viking Asset Purchaser No. 2 Limited and
Nordea Bank Danmark A/S (formerly Unibank A/S) as amended and restated by an
agreement dated 18 July 2003 between Viking Asset Purchaser No. 2 Limited,
Viking Asset Purchaser No. 3 Limited, the Initial L/C Bank and other affiliates
of the Initial L/C Bank.



“Supplier Agreement” means the supplier agreement entered or to be entered into
between the Seller and PrimeRevenue, pursuant to which each of the Permitted
Obligors is defined as a Customer.



                   “Swedish Pledge Agreement” means the pledge agreement
regarding the Purchased Receivables dated on or about the date hereof between
the relevant Purchaser and the Programme Trustee.



“Tax” or “tax” includes all forms of tax, duty or charge on gross or net income,
profits or gains, distributions, receipts, sales, use, occupation, franchise,
value added, personal property and instruments, and any levy, impost, duty,
charge or withholding of any nature whatsoever chargeable by any authority,
whether in Sweden, Jersey or elsewhere, together with all penalties, charges and
interest relating to any of the foregoing.



“Termination Date” means the earliest date on which a Termination Event occurs.
 

“Termination Event” means the occurrence of any of the following:

(a)     five (5) years having elapsed from the date of this Agreement;

(b)     a failure by the Seller to perform any of its material obligations
within thirty (30) Business Days after notification in writing of such failure
to perform;

(c)     in relation to the Seller, any corporate action being taken or becoming
pending, any other steps being taken or any legal proceedings being commenced or
threatened or becoming pending for (i) the bankruptcy, liquidation, dissolution,
administration or reorganisation of the Seller (other than for the purposes of
and followed by a solvent reconstruction previously approved in writing by each
Purchaser and the Programme Trustee (such approval not to be unreasonably
withheld or delayed) unless during or following such reconstruction the Seller
becomes or is declared to be insolvent) and which is not being contested in good
faith or which is not dismissed or withdrawn within thirty (30) days, (ii) the
Seller to enter into any composition or arrangement with its creditors
generally, or (iii) the appointment of a receiver, administrative receiver,
trustee or similar officer in respect of the Seller or substantially all of the
property, undertaking or assets of the Seller;

(d)     a refusal of the Seller to pay any increased costs incurred by any Bank
and/or L/C Bank in connection with the Transaction, such increased costs being
outside the control of the Purchaser and the Bank and/or L/C Bank, as the case
may be;

(e)     any CMSA and/or the Supplier Agreement being amended to the detriment of
any Purchaser or if any CMSA, the FI Agreement and/or the Supplier Agreement is
terminated for what ever reason or if any third party right in any CMSA or the
Supplier Agreement in relation to which a Purchaser is a beneficiary becomes
invalid or unenforceable;

(f)     the occurrence of any termination event under the CP Programme;

(g)     a Seller Suspension Event is outstanding for sixty (60) days or longer,
subject to written notice being given by the Accounts Administrator on behalf of
the relevant Purchaser; and

(h)     cross default; (i) any Financial Indebtedness of the Seller is not paid
when due nor within any originally applicable grace period, or is declared to be
or otherwise becomes due and payable prior to its specified maturity as a result
of an event of default (however described); (ii) any commitment for any
Financial Indebtedness of the Seller is cancelled or suspended by a creditor as
a result of an event of default (however described); (iii) Any creditor of the
Seller becomes entitled to declare any Financial Indebtedness of any Group
Company due and payable prior to its specified maturity as a result of an event
of default (however described); (iv) no Termination Event will occur under this
paragraph (h) if the aggregate amount of Financial Indebtedness or commitment
for Financial Indebtedness falling within paragraphs (i) to (iii) above is less
than EUR 10,000,000 or the equivalent in any other currency.



                   “Total Commitments” means (i) where the Initial Purchaser is
the sole purchaser under this Agreement, the part of the aggregate of the
Commitments as reserved by the Accounts Administrator to be used in relation to
the Transaction, being EUR eighty-five million (85,000,000) at the date of this
Agreement and (ii) where Additional Purchasers have acceded to this Agreement,
in respect of each Purchaser, such part of the aggregate of the Commitments as
reserved by the Accounts Administrator to be used in relation to the Transaction
as is allocated to such Purchaser by the Accounts Administrator. The Total
Commitments will be reduced (A) at the request of the Seller or (B) if the
Accounts Administrator in connection with an annual review (such annual review
to be made at each anniversary of this Agreement) determines that the twelve
(12) months rolling average of the Aggregate Outstanding Amount (“Outstanding
Average”) is less than seventy (70) per cent of the Total Commitments, at which
time the Total Commitments will be reduced by an amount equal to fifty (50) per
cent of the difference between the Outstanding Average and the Total Commitments
(to be reduced). No reduction shall however take effect unless, immediately
following such reduction, the Liquidity Coverage Condition is met. The Total
Commitments may (to the extent possible) be increased as agreed between the
Seller and the Accounts Administrator from time to time. The Accounts
Administrator may allocate the Total Commitments (including any increase or
decrease thereof) as between the Purchasers at its own discretion and each
Purchaser’s available part of the Total Commitments is determined accordingly,
provided that, no such allocation shall be made unless, immediately following
such allocation, the Liquidity Coverage Condition is met.


“Transaction” means the transaction relating to this Agreement envisaged by the
Transaction Documents whereby the Seller may sell certain Receivables to a
Purchaser and a Purchaser may purchase such Receivables, funded by the issue of
Notes under the CP Programme and all related arrangements provided for in the
Transaction Documents.
 

“Transaction Documents” means the documents relating to the Transaction,
including this Agreement, the FI Agreement, the CMSAs and the Supplier
Agreement, each Liquidity Facility Agreement, the Master Overdraft Facility
Agreement and the Master Security Trust Deed, and any agreement or document
executed pursuant to or in connection with any of these documents.





1.2

Construction   

 








  1.2.1    

References in this Agreement to any person shall include references to his
successors, transferees and assignees and any person deriving title under or
through him.





1.2.2   

References in this Agreement to any statutory provision shall be deemed also to
refer to any statutory modification or re-enactment thereof or any statutory
instrument, order or regulation made thereunder or under any such re-enactment.







1.2.3   

References in this Agreement to any agreement or other document shall be deemed
also to refer to such agreement or document as amended, varied, supplemented,
replaced or novated from time to time.









2.

PURCHASE AND SALE     

 








2.1

Purchase of Receivables




                  Subject to the terms and conditions of this Agreement, each
Purchaser agrees that it may (at its sole discretion) elect to purchase
Receivables from the Seller on a continuous basis from the date hereof until the
Termination Date.







2.2 

Conclusion of purchase - offer and acceptance




                  Sale and purchase of Receivables will in each case be
concluded as more particularly set out in Part 1 of Schedule 2.





2.3 

Purchase Price




The Purchase Price shall be paid and calculated as more particularly set out in
Part 2 of Schedule 2.





2.4

VAT




                  Any VAT refund collected from the VAT authorities by the
Seller following credit losses on a Purchased Receivable shall be for the
benefit of the relevant Purchaser and be paid by the Seller to the relevant
Purchaser. The Seller undertakes to take any action permissible, and required by
the relevant Purchaser, to assist in collecting any such VAT refund for the
benefit of the relevant Purchaser, including but not limited to acquiring the
Purchased Receivable at a price equal to any VAT refund available for collection
and any amounts recoverable from the Permitted Obligor (if any) and to pay such
purchase price upon and to the extent of receipt of the VAT refund and any
amounts recovered from the Permitted Obligor.







2.5

Perfection



                  Each sale and purchase pursuant to Clause 2.2 above shall be
perfected through the actions more        particularly described in Part 3 of
Schedule 2.





2.6

Seller’s receipt of payment in respect of Purchased Receivables




                  In the event that, notwithstanding the notification referred
to in Clause 2.5 , the Seller receives from the Permitted Obligors any payment
in respect of Purchased Receivables, the Seller shall pay to the relevant
Purchaser promptly following such a receipt, all such Collections received by it
in respect of the Purchased Receivables to the account as notified by the
Accounts Administrator pursuant to Clause 5.2 .







3.

CONDITIONS PRECEDENT TO INITIAL PURCHASE








3.1 

Completion of the transfer and acquisition of the Receivables intended to be
purchased on the first Purchase Date is subject to the satisfaction (as
determined in the reasonable opinion of the Accounts Administrator) of the
following conditions precedent:






                                 (a)     each of the Transaction Documents (save
for CMSA(s) not entered into by Permitted Obligor(s) that is/are the debtor(s)
of the relevant Receivables) has been validly executed by all parties thereto;



                         (b)     all actions that pursuant to Part 3 of Schedule
2 shall be taken prior to any purchase of the relevant Receivables have been
completed; and



                                 (c)     Initial Purchaser and the Programme
Trustee have received a solvency certificate from the Seller substantially in
the form of Schedule 5.





3.2

Completion of the transfer and acquisition of the Receivables intended to be
purchased on any following Purchase Date is subject to the satisfaction (as
determined in the reasonable opinion of the Accounts Administrator) of the
following conditions precedent:






                                (a)     the CMSA(s) relating to the relevant
Permitted Obligor(s) has been validly executed by the parties thereto;



                         (b)     all actions that pursuant to Part 3 of Schedule
2 shall be taken prior to any purchase of the relevant Receivables have been
completed; and



                                 (d)     Initial Purchaser and the Programme
Trustee have received in form and substance satisfactory to each of them legal
opinion(s) issued by reputable law firm(s) approved by each of them, as to the
laws of the jurisdiction(s) each of them deem relevant.







4.

ADDITIONAL PURCHASERS


4.1

The Initial Purchaser may request that any of the Incorporated Cells and any
company within the Nordea group becomes an Additional Purchaser. That
Incorporated Cell or company within the Nordea group shall become an Additional
Purchaser without the prior consent of the Seller, provided that the Initial
Purchaser or the Accounts Administrator delivers to the Seller a duly completed
and executed Accession Letter.


4.2 The obligations and liabilities of each Purchaser hereunder shall be
several. For the avoidance of doubt, failure by one Purchaser to perform its
obligations under this Agreement shall not affect the obligations of any other
Purchaser and no Purchaser is responsible for the obligations and
representations of any other Purchaser.










5.

PAYMENTS TO THE PURCHASER, ETC.








5.1

All amounts to be paid to any Purchaser under this Agreement shall be paid when
due to the relevant account and at the times specified below.










5.2

Any amounts payable to any Purchaser under this Agreement shall be remitted to
the accounts notified in writing to the Seller by the Accounts Administrator no
later than the time indicated in such notice.








5.3

All payments made by the Seller under this Agreement shall be made without
set-off, counterclaim or withholding. If the Seller is compelled by law or
otherwise to make any deduction, the Seller shall pay any additional amount as
will result in the net amount received by the Purchaser being equal to the full
amount which would have been received had there been no deduction or
withholding.










6.

REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS








6.1

Warranties relating to the Seller




                  As at each Purchase Date, the Seller shall make the
representations and warranties to each relevant Purchaser and the Programme
Trustee in the terms set out in Part 1 of Schedule 3 in relation to the Seller
and with reference to the facts and circumstances subsisting on such Purchase
Date.





6.2

Warranties relating to Purchased Receivables




                  As at each Purchase Date, the Seller shall make the
representations and warranties severally to each relevant Purchaser and the
Programme Trustee in the terms set out in Part 2 of Schedule 3 with respect to
the Receivables to be sold by it and purchased by the relevant Purchaser on such
Purchase Date with reference to the facts and circumstances subsisting on such
Purchase Date.





6.3

Obligation to notify in case of incorrect representations, etc.




                  The Seller shall forthwith notify the relevant Purchaser if
any of the representations and warranties referred to in this Clause 6 were
incorrect when made promptly upon becoming aware thereof.







6.4

Covenants and undertakings




                   The Seller covenants and undertakes with and to each
Purchaser and the Programme Trustee as follows:



                                (a)     Indemnity against claims: no Purchaser
nor the Programme Trustee shall have any obligation or liability with respect to
any Purchased Receivables nor will any Purchaser or the Programme Trustee be
required to perform any of the obligations of the Seller (or any of its agents)
under any such contracts save, in each case, as specifically provided in this
Agreement. The Seller will on demand indemnify and keep indemnified each
Purchaser, the Accounts Administrator and the Programme Trustee against any
cost, claim, loss, expense, liability or damages (including legal costs and
out-of-pocket expenses) (save to the extent that such cost, claim, loss,
expense, liability or damage shall not have arisen as a consequence of any
breach of this Agreement by, or as a result of the wilful misconduct or
negligence of the relevant Purchaser and/or as a result of any wilful default or
negligence of the Programme Trustee) reasonably and properly incurred or
suffered by that Purchaser and/or the Programme Trustee as a consequence of any
claim or counterclaim or action of whatsoever nature made or taken by a
Permitted Obligor or any third party arising out of or in connection with any
Purchased Receivables or any services which are the subject of such Purchased
Receivables;



                               (b)     Indemnity against breach: the Seller will
on demand indemnify and keep indemnified each Purchaser, the Accounts
Administrator and the Programme Trustee against any cost, claim, loss, expense,
liability or damages (including legal costs and out-of-pocket expenses)
reasonably and properly incurred or suffered by such Purchaser or the Programme
Trustee as a consequence of any breach by the Seller of this Agreement or any
other Transaction Document (to which the Seller is a party) (save to the extent
that such cost, claim, loss, expense, liability or damages shall not have arisen
as a consequence of any breach of this Agreement by, or as a result of the
wilful misconduct or negligence of the relevant Purchaser or as a result of any
wilful default or negligence of the Programme Trustee);



                                 (c)     Indemnity on termination: the Seller
shall on demand indemnify each Purchaser against all Funding Costs incurred by
that Purchaser as a result of such termination, which, for the avoidance of
doubt, include Funding Costs which are incurred on or after the Termination
Date;



                                (d)     No set-off: the Seller shall not take
any action which would cause any set-off, counterclaim, credit, discount,
allowance, right of retention or compensation, right to make any deduction,
equity or any other justification for the non-payment of any of the amounts
payable under any Purchased Receivable (whether by the relevant Permitted
Obligor or otherwise) without the prior written consent of the relevant
Purchaser (acting through the Accounts Administrator);



                                 (e)     Authorisations, approvals, licences,
consents etc.: the Seller shall obtain, comply with the terms of, and maintain
in full force and effect, all authorisations, approvals, licences and consents
required in or by the laws and regulations of France and any other applicable
law to enable it to perform its obligations under this Agreement;



                                 (f)     No other dealing: the Seller will not
dispose, sell, transfer or assign, create any interest in (including Security
Interest), or deal with any of the Purchased Receivables in any manner
whatsoever or purport to do so except as permitted by this Agreement;



                                 (g)     No other action: the Seller will not
knowingly take any action which may prejudice the validity or recoverability of
any Purchased Receivable or which may otherwise adversely affect the benefit
which the Purchaser may derive from such Purchased Receivable pursuant to this
Agreement;



                                 (h)     Tax payments: the Seller will pay or
procure the payment (as required by law) of all federal, state, local, and
foreign sales, use, excise, utility, gross receipts, VAT or other taxes imposed
by any authority in relation to the Purchased Receivables, the FI Agreements or
this Agreement and shall make all relevant returns in respect of VAT in relation
to the Purchased Receivables;



                                (i)     Notice of default: the Seller shall
promptly upon becoming aware of the same inform the Accounts Administrator and
the Programme Trustee of any occurrence which might adversely affect its ability
to perform its obligations under this Agreement and from time to time, if so
requested by the Accounts Administrator, confirm to the Accounts Administrator
and the Programme Trustee in writing that, save as otherwise stated in such
confirmation, no such occurrence has occurred and is continuing;



                                 (j)     Delivery of reports: the Seller shall
deliver to the Accounts Administrator and the Programme Trustee, sufficient
copies of each of the following documents, in each case at the time of issue
thereof:



                                           (i)     every report, circular,
notice or like document issued by the Seller to its creditors generally; and



                                          (ii)     (if the Accounts
Administrator so requires) a certificate from its CFO stating that the Seller as
at the date of its latest consolidated audited accounts was in compliance with
the covenants and undertakings in this Agreement (or if it was not in compliance
indicating the extent of the breach).



                                 (k)     Provision of further information:
subject to applicable legislation, the Seller shall provide the Accounts
Administrator and the Programme Trustee with such financial and other
information concerning the Seller and its affairs as the Accounts Administrator
or the Programme Trustee may from time to time reasonably require and which is
available to the Seller.



               (l)     Notice of misrepresentation: the Seller shall promptly
upon becoming aware of the same notify the Accounts Administrator and the
Programme Trustee of any misrepresentation by the Seller under or in connection
with any Transaction Document to which it is a party.







6.5

Representations and Warranties relating to the Purchasers








6.5.1

As at each Purchase Date and each Calculation Date, each Purchaser shall make
the representations and warranties to the Seller in the terms set out in Part 3
of Schedule 3 with reference to the facts and circumstances subsisting on each
such Purchase Date and Calculation Date.








6.5.2 

The Seller shall have the option to terminate this Agreement in respect of the
relevant Purchaser upon any material breach of the representations and
warranties referred to in this Clause 6.5 by the relevant Purchaser, provided
such material breach have a material adverse effect on the Seller.










7.  

REMEDIES FOR UNTRUE REPRESENTATION, ETC.










7.1     

If at any time after the Settlement Date in respect of any Purchased Receivable
it shall become apparent that any of the representations and warranties set out
in Part 2 of Schedule 3 relating to or otherwise affecting such Purchased
Receivable was untrue or incorrect when made by reference to the facts and
circumstances subsisting at the date on which such representations and
warranties were given, the Seller shall, within five (5) Business Days of
receipt of written notice thereof from the relevant Purchaser (or the Accounts
Administrator) or the Programme Trustee, remedy or procure the remedy of the
matter giving rise thereto if such matter is capable of remedy and, if such
matter is not capable of remedy or is not remedied within the said period of
five (5) Business Days, then following the expiry of such five (5) Business Day
period the Seller shall pay to the relevant Purchaser an amount equal to the
difference (if any) between (i) the amount due for payment in respect of such
Purchased Receivable on such due date and (ii) the amount of Collections
received in respect of such Purchased Receivable on or before such due date, to
the extent such difference was caused by, or has any connection with, the breach
of the relevant representation and warranty. If the Seller shall otherwise
become aware of such untrue or incorrect representation and warranty other than
by written notification from the relevant Purchaser (or the Accounts
Administrator) or the Programme Trustee, it shall immediately notify the
Accounts Administrator and the Programme Trustee of such untrue or incorrect
representation and warranty. In the event the Transaction is terminated prior to
the date on which an amount under this Clause 7 would have been payable by the
Seller, the Seller shall pay such amount following receipt of the said written
notice from the relevant Purchaser (or the Accounts Administrator) or the
Programme Trustee on or before the date the Transaction is terminated or
promptly thereafter.








7.2     

Notwithstanding Clause 7.1 , if at any time after the Purchase Date but prior to
collection of payments in full in relation to any Purchased Receivables it shall
become apparent that the representation and warranty set out in paragraph (d) of
Part 2 of Schedule 3 relating to or otherwise affecting such Purchased
Receivable was untrue or incorrect when made by reference to the facts and
circumstances subsisting at the date on which such representations and
warranties were given, then the Seller shall repurchase such Purchased
Receivable for a price equal to the sum of (i) the Purchase Price for such
Purchased Receivable (taking into account any Collections received in respect of
such Purchased Receivable prior to the repurchase), and (ii) the Funding Costs
attributable to such Purchased Receivable, and see to it that notice of such
repurchase is given to the relevant Permitted Obligor. Any Collections received
by the relevant Purchaser in respect of such repurchased Purchased Receivables
after the Seller has paid the price for such repurchase shall be paid to the
Seller promptly upon receipt.










8. 

FURTHER ASSURANCE








8.1

The Seller hereby undertakes not to take any steps or cause any steps to be
taken in respect of the Purchased Receivables or the services supplied
thereunder.








8.2

For the avoidance of doubt, this undertaking shall apply (without limitation) to
the following:






     (a)     any termination, waiver, amendment or variation in relation to any
Purchased Receivables;



     (b)     any assignment or sale of any Purchased Receivables; and



     (c)     any disposal of its right, title, interest, benefit or power in any
Purchased Receivables.







8.3

In addition to any records or information available through the PrimeRevenue
System, the Seller undertakes at the request of the relevant Purchaser or the
Programme Trustee through the Accounts Administrator to produce and deliver
Records concerning the Purchased Receivables as the Purchaser, the Programme
Trustee or the Accounts Administrator may reasonably request for enforcement or
accounting purposes.








8.4

In the event that such Records as referred to in Clause 8.3 are not produced
reasonably promptly, the Seller shall permit any persons nominated by the
Purchasers, the Accounts Administrator or the Programme Trustee at any time
during normal business hours upon five (5) Business Days written notice to enter
any premises owned or occupied by it or its agents where the Records and other
information concerning Purchased Receivables are kept to have access (subject to
appropriate supervision provided by the Seller and provided that the Seller
shall not unreasonably delay the provision of such supervision) to, examine and
make copies of all Records relating to the Purchased Receivables and the
performance by the Seller of its obligations hereunder. Such access shall
include the right to have access to and use (subject to appropriate supervision
provided by the Seller and provided that the Seller shall not unreasonably delay
the provision of such supervision) all computer passwords necessary to gain
access to the relevant computer records.








8.5

The parties hereto acknowledge that each Purchaser has pledged all its title to
and interest in the Purchased Receivables to the Programme Trustee, on behalf of
the Purchaser Beneficiaries (as defined in the Master Definitions Schedule) as
security for the due and punctual performance by the relevant Purchaser of the
Purchaser Secured Obligations (as defined in the Master Definitions Schedule).
All the parties hereby undertake to use, upon notice from the Programme Trustee,
all reasonable efforts and take all actions as the Programme Trustee may
reasonably require in order for such pledge to be perfected.










9.

NOTICES






                  Any notices to be given pursuant to this Agreement to any of
the parties hereto shall be sufficiently served or given if delivered by hand or
sent by prepaid first-class post or by facsimile transmission and shall be
deemed to be given (in case of notice delivered by hand or post) when delivered
or (in the case of any notice by facsimile transmission) upon receipt in legible
form and shall be delivered or sent:



                          The Purchasers:                             Ogier
                                                                                  
Whitely Chambers
                                                                                   Don
Street St Helier
                                                                                  
Jersey JE4 9WG
                                                                                  
Channel Islands
 



                          with a copy to the
                          Accounts Administrator:            Structured Finance
Servicer A/S
                                                                                 
Christiansbro, 3 Strandgade,
                                                                                 
DK-1401 Copenhagen K,
                                                                                 
Denmark
                                                                                 
Attention: Structured Finance
                                                                                 
Servicer A/S
 
                                                                                  Facsimile
No: +45 3333 2697
 
     
 

                          The
Seller:                                     ArvinMeritor CVS Axles France

                                                             36 rue du Lyonnais
                                                                                
FR-69800 St Priest

                                                                                
France
                    
                                                                                 Attention:
Mr [ ]



                                                                                 Facsimile:
+[ ]
 



                  or to such other address or facsimile number or for the
attention of such other person as may from time to time be notified by any party
to each of the other parties by written notice in accordance with the provisions
of this Clause 9 .







10. 

ASSIGNMENT AND SUPPLEMENTS






This Agreement may be assigned by each Purchaser to the Programme Trustee.







11.

AMENDMENTS AND MODIFICATIONS






                  No amendment, modification, variation or waiver of this
Agreement shall be effective unless it is in writing and signed by (or by some
person duly authorised by) each of the parties hereto. No amendment of this
Agreement shall be made unless the relevant Purchaser has received written
confirmation from the Rating Agencies that the ratings then assigned to the
Notes are not adversely affected thereby.







12.

RIGHTS CUMULATIVE, WAIVERS






                  The respective rights of each party under or pursuant to this
Agreement are cumulative, and are in addition to their respective rights under
the general law. The respective rights of each party under or pursuant to this
Agreement shall not be capable of being waived or varied otherwise than by an
express waiver or variation in writing; and, in particular, any failure to
exercise or any delay in exercising any of such rights shall not operate as a
waiver or variation of that or any other such right.







13.

APPORTIONMENT






                  The parties agree that if a Permitted Obligor, owing a payment
obligation which is due in respect of one or more Purchased Receivables, submits
an incomplete or inaccurate information regarding the Receivable to the
PrimeRevenue System or otherwise makes a general payment to a Purchaser (or the
Seller) and makes no apportionment between them as to which Purchased
Receivables such payment relates, then such payment shall be treated as though
the Permitted Obligor had appropriated the same as payment of Purchased
Receivables in relation to the relevant Purchaser in order of maturity (starting
with the Purchased Receivables in relation to the relevant Purchaser having the
earliest maturity date).







14.

PARTIAL INVALIDITY






                   If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect in any jurisdiction, such invalidity,
illegality or unenforceability in such jurisdiction shall not render invalid,
illegal or unenforceable such provisions in any other jurisdiction or affect the
remaining provisions of this Agreement. Such invalid, illegal or unenforceable
provision shall be replaced by the parties with a provision which comes as close
as reasonably possible to the commercial intentions of the invalid, illegal or
unenforceable provision.






15.

CONFIDENTIALITY






                  None of the parties shall disclose to any person, firm or
company whatsoever, or make use of (other than in accordance with the
Transaction Documents) any information relating to the business, finances or
other matters of a confidential nature of any other party to this Agreement of
which it may in the course of its duties under this Agreement or otherwise have
become possessed (including, without limitation and without prejudice to the
generality of the foregoing any information concerning the identity or
creditworthiness of any Permitted Obligor (all and any of the foregoing being
“Confidential Information”)) and all the parties shall use all reasonable
endeavours to prevent any such disclosure or use provided however that the
provisions of this Clause 15 shall not apply:



             (a)               Permitted parties: to the disclosure of any
information to any person who is a party to any of the Transaction Documents (to
the extent such Transaction Documents relates to the Transaction as contemplated
by this Agreement);



            (b)               Known information: to the disclosure of any
information already known to the recipient otherwise than as a result of
entering into any of the Transaction Documents (to the extent such Transaction
Documents relates to the Transaction as contemplated by this Agreement);



            (c)                Public knowledge: to the disclosure of any
information which is or becomes public knowledge otherwise than as a result of
the conduct of the recipient;



           (d)               Legal requirement: to the extent that the recipient
is required to disclose the same pursuant to any law or order of any court of
competent jurisdiction or pursuant to any direction or requirement (whether or
not having the force of law) of any central bank or any governmental or other
regulatory or taxation authority in any part of the world (including, without
limitation, any official bank examiners or regulators);



            (e)                 Rights and duties: to the extent that the
recipient needs to disclose the same for the exercise, protection or enforcement
of any of its rights under any of the Transaction Documents or, for the purpose
of discharging, in such manner as it reasonably thinks fit, its duties or
obligations under or in connection with the Transaction Documents in each case
to such persons as require to be informed of such information for such purposes
(including for these purposes, without limitation, disclosure to any rating
agency);



           (f)                  Professional advisers: to the disclosure of any
information to professional advisers or auditors of the relevant party in
relation to, and for the purpose of, advising such party or complying with their
duties as auditors;



          (g)                 Financial institutions: to the disclosure in
general terms of any information to financial institutions servicing the
relevant party in relation to finances, insurance, pension schemes and other
financial services;



          (h)                 Written consent: to the disclosure of any
information with the written consent of all of the parties hereto;



          (i)                  Rating Agencies: to the disclosure of any
information which either of the Rating Agencies may require to be disclosed to
it;



          (j)                 The Issuer, Viking Global Finance ICC and Viking
Asset Securitisation Holdings Limited: to the disclosure of information to the
Issuer, Viking Global Finance ICC and Viking Asset Securitisation Holding
Limited (or to anyone acting on behalf of such a person) or to any person
providing finance to the Issuer, Viking Global Finance ICC and Viking Asset
Securitisation Holding Limited (or to anyone acting on behalf of such a person);



         (k)                   Group companies: to the disclosure of information
to companies belonging to the same group of companies as the Seller; and



         (l)                    Permitted Obligors: to the disclosure of
information to Permitted Obligors necessary for the performance of the Seller’s
obligations hereunder, or reasonably incidental thereto.







16.

NO OBLIGATIONS OR LIABILITIES










16.1

Each Purchaser acknowledges and agrees that (i) the Programme Trustee is a party
to this Agreement for the purpose only of taking the benefit of this Agreement
and for the better enforcement of its rights under the Master Security Trust
Deed (as supplemented by the relevant Purchaser Supplemental Agreement (as
defined in the Master Definitions Schedule)) and (ii) the Programme Trustee
shall assume no obligations or liabilities to the Seller or the relevant
Purchaser or to any other person by virtue of the provisions of this Agreement
except as otherwise determined by the Transaction Documents to which the
Programme Trustee is a party.








16.2

The Seller acknowledges and agrees that (i) the Programme Trustee is a party to
this Agreement for the purpose only of taking the benefit of this Agreement in
the manner and as set out in Clause 16.1 and (ii) the Programme Trustee shall
assume no obligations or liabilities to the Seller or to any other person by
virtue of this Agreement.










17.

CHANGE OF PROGRAMME TRUSTEE






                  If there is any change in the identity of the Programme
Trustee or appointment of an additional trustee in accordance with the
provisions of the Master Security Trust Deed (as supplemented by the relevant
Purchaser Supplemental Agreement (as defined in the Master Definitions
Schedule)), the Seller and the Accounts Administrator shall execute such
documents and take such action as the new trustee, the retiring Programme
Trustee or, as the case may be, the existing Programme Trustee may properly
require for the purpose of vesting in the new trustee the rights of the outgoing
Programme Trustee under this Agreement.







18.

NO LIABILITY AND NO PETITION








18.1

No recourse under any obligation, covenant, or agreement of any party contained
in this Agreement shall be had against any shareholder, officer or director of
the relevant party as such, by the enforcement of any assessment or by any
proceeding, by virtue of any statute or otherwise, it being expressly agreed and
understood that this Agreement is a corporate obligation of the relevant party
and no personal liability shall attach to or be incurred by the shareholders,
officers, agents or directors of the relevant party as such, or any of them,
under or by reason of any of the obligations, covenants or agreements of such
relevant party contained in this Agreement, or implied therefrom, and that any
and all personal liability for breaches by such party of any of such
obligations, covenants or agreements, either at law or by statute or
constitution, of every shareholder, officer, agent or director is hereby
expressly waived by the other parties as a condition of and consideration for
the execution of this Agreement.








18.1

Without prejudice to the rights of the Programme Trustee to enforce the security
created pursuant to the Issuer Security Trust Deed, the Master Security Trust
Deed (as supplemented by the relevant Purchaser Supplemental Agreement (as
defined in the Master Definitions Schedule)), the relevant Swedish Pledge
Agreement and the relevant Accounts Pledge Agreement, each of the Programme
Trustee and the Seller hereby agrees that it shall not, until the expiry of one
(1) year and one (1) day after the payment of all sums outstanding and owing
under the latest maturing note issued under the CP Programme take any corporate
action or other steps or legal proceedings for the winding-up, dissolution or
re-organisation or for the appointment of a receiver, administrator,
administrative receiver, trustee, liquidator, sequestrator or similar officer of
the Issuer or any Purchaser or of any or all of the Issuer’s or any Purchaser’s
revenues and assets.










19.

LIMITED RECOURSE






                  In the event that the security created by the Master Security
Trust Deed (as supplemented by the relevant Purchaser Supplemental Agreement (as
defined in the Master Definitions Schedule)), the relevant Swedish Pledge
Agreement and the relevant Accounts Pledge Agreement is enforced and the
proceeds of such enforcement are insufficient, after payment of all other claims
ranking in priority to the claims hereunder or thereunder, to repay in full all
principal or pay in full all interest and other amounts whatsoever hereunder or
thereunder, then until such amounts have been paid in full the Seller shall have
no further claim against the relevant Purchaser (or the Programme Trustee) in
respect of any such unpaid amounts and any resultant claim shall have expired.







20.

GOVERNING LAW AND JURISDICTION








20.1

This Agreement is governed by and shall be construed in accordance with Swedish
law.








20.2

The courts of Sweden shall have non-exclusive jurisdiction over matters arising
out of or in connection with this Agreement. The City Court of Stockholm shall
be court of first instance.








21.

TERMINATION






                  This Agreement shall remain in full force and effect until the
Termination Date, provided, however, that the rights and remedies of a party
with respect to any breach of any warranty made by another party in or pursuant
to this Agreement, the provisions of Clause 15 , Clause 18 and Clause 19 and the
indemnification and payment provisions of this Agreement shall be continuing and
shall survive any termination of this Agreement.



               ____________________
 
 
This Agreement has been entered into on the date stated at the beginning of this
Agreement.
 



For and on behalf of

ARVINMERITOR CVS AXLES FRANCE



By:     
 
By:
 
 
For and on behalf of

VIKING ASSET PURCHASER No 7 IC



By:     
 
By:
 
 
For and on behalf of

CITICORP TRUSTEE COMPANY LIMITED



By:     
 
By:



--------

1 Redacted as is confidential.